Matter of Greenberg (2022 NY Slip Op 04695)





Matter of Greenberg


2022 NY Slip Op 04695


Decided on July 21, 2022


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered:July 21, 2022

PM-133-22
[*1]In the Matter of Ezra Saul Greenberg, a Resigned Attorney. (Attorney Registration No. 4665659.)

Calendar Date:July 5, 2022

Before:Garry, P.J., Egan Jr., Lynch, Ceresia and Fisher, JJ.

Ezra Saul Greenberg, Fort Lauderdale, Florida, respondent pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

Per Curiam.
Ezra Saul Greenberg was admitted to practice by this Court in January 2009 and he was thereafter admitted in Florida, where he has since continuously practiced for more than a decade. In 2017, Greenberg applied for leave to resign from the New York bar for nondisciplinary reasons, citing the financial burden of maintaining multiple state licensures and the absence of his actual practice in New York. This Court granted the application and removed Greenberg's name from the roll of attorneys and counselors-at-law in June 2017 (151 AD3d 1266 [2017]). Greenberg now applies for his reinstatement (see Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22), and the Attorney Grievance Committee for the Third Judicial Department advises that it does not oppose his application.
An applicant seeking reinstatement from nondisciplinary resignation must "establish both the requisite legal education or experience and the necessary character and fitness as would be required of an applicant for admission in the first instance" (Matter of Weiss, 166 AD3d 1159, 1160 [2018]; see Matter of Gaudioso, 159 AD3d 1217, 1218 [2018]). In disposing of such an application, we have wide discretion to either grant the application, with or without any conditions deemed appropriate, or to deny the application with leave to renew upon the completion of the Multistate Professional Responsibility Examination, additional continuing legal education (hereinafter CLE) or even a new administration of the New York Bar Examination (see Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]; see generally Matter of Tuve, 171 AD3d 1392, 1393 [2019]).
In support of his application herein, Greenberg has prepared an affidavit in general accord with Rules for Attorney Disciplinary Matters (22 NYCRR) part 1240, appendix F and has therein established his entitlement to reinstatement. On the issue of his legal experience and training, Greenberg points to his nearly 12 years of continuous practice in Florida and current good standing with both the Florida bar and a number of geographically proximate federal courts (cf. Rules of Court of Appeals [22 NYCRR] § 520.10). Greenberg has established his participation in more than 100 reported cases, including several jury trials and appellate practice before both state and federal courts. Greenberg also highlights his completion of 37.5 credit hours of CLE since his resignation from the New York bar.[FN1] On the topic of Greenberg's character and fitness, we note that he has no disciplinary history in Florida since his resignation in this state and, while he has revealed the existence of certain traffic matters in Florida, these dismissed charges reveal no legitimate cause for concern. Accordingly, we conclude that Greenberg "'has the requisite legal training and experience, as well as the necessary character and fitness, to justify his reinstatement'" (Matter of Holup, 203 AD3d 1303, 1304 [2022], quoting Matter of Weiss, 166 AD3d at [*2]1160) and we therefore grant his application for reinstatement and restore his name to the roll of attorneys in this state, effective immediately.
Garry, P.J., Egan Jr., Lynch, Ceresia and Fisher, JJ., concur.
ORDERED that Ezra Saul Greenberg's application for reinstatement is granted; and it is further
ORDERED that Ezra Saul Greenberg's name is hereby restored to the roll of attorneys and counselors-at-law of the State of New York, effective immediately; and it is further
ORDERED that Ezra Saul Greenberg shall, within 30 days of the date of this decision, file an attorney registration statement with the Chief Administrator of the Courts pursuant to Judiciary Law § 468—a and Rules of the Chief Administrator of the Courts (22 NYCRR) § 118.1.
Footnotes

Footnote 1:	 Although Greenberg notes his satisfaction of Rules of the Appellate Division, Second Department (22 NYCRR) § 691.11, this Court does not currently impose CLE accreditation as a prerequisite to reinstatement.